 Case 1:19-cv-00293-PAB-STV Document 118 Filed 04/13/21 USDC Colorado Page 1 of 7




 1

 2                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO
 3
     Civil Action No: 19-CV-0293-PAB-STV
 4

 5   Gilbert T. Tso, a natural person and an American,   )   Article III, Court of Records
                                                         )   Common Law
             Plaintiff,                                  )
 6
                                                         )   Verified Complaint for:
     v.                                                  )
 7                                                       )   ===============================
     Rebecca Murray (a.k.a. Tso), et al.,                )   Civil RICO; Violations of Civil Rights, States &
 8                                                       )   Federal Statutes; Injunctive Relief (Sought)
                                                         )
 9           Defendants.                                 )   Demand for Trial by Jury where permitted.
                                                         )
10
                                          Plaintiff’s Reply
11                                               To
          Defendants’ Response to Motion for Relief from Judgment, ECF #114 and ECF #99
12                                              And
          Plaintiff’s Motion for IN-CAMERA Review of New Facts, ECF #102, #103 and #113.
13

14        Plaintiff comes now and states before this Honorable Court the following in REPLY to
     Defendants’ Responses to ECF #114, and to Plaintiff’s Motion for IN CAMERA Review of New
15
     Facts, ECF #102, of facts presented in ECF #99.
16

17        Pursuant to Fed.R.Cv.P. 60(c)(1), Plaintiff timely filed motions pursuant to Fed.R.Cv.P.
     60(b)(1), 60(b)(2), 60(b)(6) and 60(d)(1) before this Honorable Court in ECF #99, ECF#102,
18
     ECF #103, ECF #113 and ECF #114. In his motions, Plaintiff seeks an IN-CAMERA review of
19
     new facts and testimonies of witnesses under oath pursuant to Fed.R.Cv.P. 60(b)(2) and 60(d)(1)
20   as petitioned in ECF #102, #103 and #113. Such relief would set aside (1) Final Judgment, ECF

21   #91, and (2) post-judgment Order, ECF #90, as applied and pertaining to the dismissal of
     Plaintiff’s FIRST CLAIM with prejudice; relief would also reopen Plaintiff’s First Claim for
22

23

24                                                 Page 1 of 6
 Case 1:19-cv-00293-PAB-STV Document 118 Filed 04/13/21 USDC Colorado Page 2 of 7




 1

 2   hearing of new facts pursuant to Fed.R.Cv.P. 60(b)(2), and for limited discovery as required and

 3   befitting under due process.
        These MOTIONS, all entered on or before March 10, 2021, were timely entered as the Order
 4
     Accepting Magistrate’s Recommendations, ECF #51, was entered on March 9, 2020, and the
 5
     Final Judgment regarding Plaintiff’s Amended Complaint, ECF #52, specific to Plaintiff’s
 6   FIRST CLAIM, was entered on March 10, 2020.

 7
                                               ARGUMENT
 8      Plaintiff incorporates by reference previous arguments presented in Reply to Defendants’
 9   Responses to ECF #99, ECF #102, ECF #103 and ECF #113. Additionally, Plaintiff presents

10   the following:

11
     I. The U.S. Court of Appeals and Defendants errored regarding discovery.
12
        On March 3, 2021, the United States Court of Appeals for the Tenth Circuit noted in their
13
     finding regarding Plaintiff’s FIRST CLAIM that the District Court had not “stayed discovery” as
14
     Plaintiff /Appellant asserts, and it was Plaintiff’s “misinterpretation” of the order that was the
15   cause. Plaintiff disagrees. The Tenth Circuit further errored in contending that Plaintiff waived

16   his right to assert all arguments relating to a “stay of discovery.” Again, Plaintiff disagrees.
     Plaintiff never waived his argument that the District Court “stayed discovery” in his objections to
17
     the Magistrate’s Recommendations, ECF #74, as evidenced in ECF #74 at ¶¶ 46-7. See also,
18
     Defendants’ RESPONSE, ECF #116 at ¶ B.1.
19      The extent to which Plaintiff has been subjected to repeated denials of fact, exploited for
20   imperfect wordsmithing, and blatant intellectual dishonesty is incomprehensible for any

21   reasonable person. Referring to this Court’s, sua sponte ORDER, ECF #56, which states in
     relevant part:
22

23            “… In light of 29 Defendants' Motion for Sanctions, the Court sua

24                                                Page 2 of 6
 Case 1:19-cv-00293-PAB-STV Document 118 Filed 04/13/21 USDC Colorado Page 3 of 7




 1

 2            sponte STAYS the deadline for Defendants to respond to 52 Amended Complaint and

 3            any further filings by Plaintiff unrelated to 29 Defendants' Motion for Sanctions
              pending a ruling on 29 Defendants' Motion for Sanctions. SO ORDERED, by
 4
              Magistrate Judge Scott T. Varholak on 6/04/2019.” [emphasis added]
 5

 6      This Court’s ORDER, ECF #56, for all intents and purposes, and without necessarily stating
     it would stay discovery, indeed “stayed” Plaintiff’s attempts for this Court’s intervention in
 7
     discovery and all recourse through a stay of access to this Court’s power and authority to enforce
 8
     Fed.R.Cv.P. 26 through 37; this is so as any such motion filed under the rules of discovery would
 9
     be apart from and unrelated to Defendants’ pending motion for sanctions, ECF #29. Placed by
10   this Court in a “catch 22” situation, had Plaintiff entered a motion in this Court to enforce

11   discovery after this Court’s sua sponte ORDER, ECF #56, he would contravene the order. The
     ORDER as stated also implies and threatens that a motion to reconsider the ORDER would be in
12
     contravention as it would be unrelated to ECF #29. Thus, to say that this Court did not stay
13
     discovery is wholly intellectually dishonest as ECF #56 took away Plaintiff’s due process to
14   invoke the Fed.R.Cv.P. governing discovery; the net effect of ECF #56 is a clear denial of all due
15   process afforded Plaintiff under the Fed.R.Cv.P pertaining to depositions and discovery.

16      Consequently, and importantly, Plaintiff had absolutely no recourse through this Court and
     was denied due process. Furthermore, as this Court repeatedly stayed discovery at Defendants’
17
     request in all prior lawsuits, on 5/16/2019 Plaintiff motioned this Court to issue an order to
18
     Defendants to preserve evidence, ECF #33, to which this Court summarily denied as moot, see
19   ECF #38.

20      Plaintiff had to ascertain how best to protect any evidence from being destroyed while
     simultaneously pursue discovery independently of all that Fed.R.Cv.P. provides litigants. This
21
     your Plaintiff did accomplish, but with much difficulty.
22

23

24                                               Page 3 of 6
 Case 1:19-cv-00293-PAB-STV Document 118 Filed 04/13/21 USDC Colorado Page 4 of 7




 1

 2      As such, Plaintiff’s reliance on Fed.R.Cv.P. 60(b)(2) clearly applies herein as without the aid

 3   of this Court in the enforcement of the rules of discovery, Plaintiff exercised all reasonable
     diligence but was unable to incorporate this new evidence, ECF #99, ECF #102 and ECF #113
 4
     and related pleadings. Defendants failed to argue that these facts were publicly available or
 5
     made available prior March 9, 2020 or in time for a Fed.R.Cv.P. 59(b); that’s because they
 6   indeed were not. This argument continues further below in Section III.

 7
     II. The First Claim should never have been dismissed with prejudice as repeatedly argued.
 8
        Plaintiff wishes to clarify his prior argument in ECF #114 at ¶¶ 4-5, that the prior argument is
 9
     consistent with those presented in this REPLY. In arguendo, while the predicates cited in ECF
10
     #114 at ¶¶ 4-5 did not arise from a court order per se, the injuries alleged would not have been
11   possible without the deference and actions of the state courts. This Court reasoned in ECF #90

12   that certain alleged predicates are excluded being that “the RICO claim must allege harms to
     plaintiff that are not incidents of a state court order” and “any possible predicate acts for the
13
     RICO claim must not implicate Rooker-Feldman.”
14
        Plaintiff now clarifies and argues that if this Court applied the Rooker-Feldman doctrine to:
15   (1) remove certain predicates and (2) considered the rationale that Plaintiff failed “to adequately
16   plead a predicate act of racketeering activity,” yet (3) never identified which alleged predicate(s)

17   fell into this category, then arguably ALL the predicates must be subjected to the same treatment
     as Defendants actions were either directly or indirectly arising from and connected to Plaintiff’s
18
     litigation in the domestic relations proceedings and the resulting judgment, orders or rulings.
19
     This Court was vague and without providing any specificity as to which alleged predicates fell
20   into the category of “failing to adequately plead a predicate act of racketeering activity,” and as
21   such Plaintiff had no way of responding as to which alleged predicate or incident refutes the

22   Court’s conclusion; on information and belief Plaintiff asserts that enough incidents of one or
     more alleged predicates satisfy the sufficiency of the RICO element of at least two. This Court
23

24                                                Page 4 of 6
 Case 1:19-cv-00293-PAB-STV Document 118 Filed 04/13/21 USDC Colorado Page 5 of 7




 1

 2   has not identified a single alleged predicate that is not “inextricably intertwined” with and arising

 3   from Plaintiff’s litigation in the domestic relations proceedings, judgment, orders, and rulings.
        Even more confusing is the Tenth Circuit’s finding that “[plaintiff] asserts that he alleged
 4
     predicate acts of mail and wire fraud, extortion, robbery, peonage, obstruction of enforcement,
 5
     and involuntary servitude. But he does not say how his allegations would satisfy the elements of
 6   these offenses.” On information and belief, Plaintiff is only required to plead the elements in a

 7   non-conclusory manner through his allegations, which Plaintiff had done referencing federal jury
     instructions for those predicates that would satisfy the pleading of the elements that specific
 8
     felony offense. See ECF #114.
 9
        Lacking specificity as to which alleged predicates, or specific incidents of a predicate that
10
     was cited failed the Rule 12(b)(6) rationale, Plaintiff’s FIRST CLAIM should have been
11   dismissed without prejudice either on the Rooker-Feldman doctrine or pursuant to Rule 8(a)(2)

12   because of Plaintiff’s “prolix amended complaint,” ECF #90 at pg. 11 and fn. 8. See Mann v.
     Boatwright, 477 F.3d 1140, 1148 (10th Cir. 2007)
13

14   III. Plaintiff has met the requirements for relief pursuant to Fed.R.Cv.P. 60(b)(2).

15      As stated above, this Court denied all meaningful recourse and access to enforce Plaintiff’s
16   due process right to depositions and discovery when it sua sponte issued ECF #56.

17      Herein, Plaintiff again incorporates by reference previous arguments presented in Reply to
     Defendants’ prior Responses to ECF #99, ECF #102, ECF #103 and ECF #113 to establish the
18
     following: “(1) the evidence was newly discovered since the trial; (2) the moving party was
19
     diligent in discovering the new evidence; (3) the newly discovered evidence [was] not merely
20   cumulative or impeaching; (4) the newly discovered evidence is material; and (5) that a new trial
21   with the newly discovered evidence would probably produce a different result.” Dronsejko v.

22   Thornton, 632 F.3d 658, 670 (10th Cir. 2011).

23

24                                               Page 5 of 6
 Case 1:19-cv-00293-PAB-STV Document 118 Filed 04/13/21 USDC Colorado Page 6 of 7




 1

 2      Indeed, as presented and argued in ECF #99 the new evidence and facts were not available

 3   until recently and only through Plaintiff’s diligence in pursuing reputable and qualified sources;
     this is further proven by Defendants’ responses and by the evidence and facts themselves, ECF
 4
     #99. Importantly the newly discovered evidence is not only material but casts a wider scope of
 5
     how broadly the corrupt practices of Defendants Spiegle, Akins, SPAL PC and professional
 6   associates like Gross and Fyfe have victimized others besides Plaintiff by employing similar

 7   schemes over a significant period under the Enterprise at large; it’s not merely cumulative or
     impeaching but is material and supports the RICO element of continuity in addition to pattern.
 8
     Consequently, Plaintiff argues that the newly discovered evidence resolves this Court’s rationale
 9
     that Plaintiff failed to adequately argue and show continuity, despite allegations other victims
10
     exist; this allegation is now demonstrated to be true and factual.
11

12      WHEREFORE, Plaintiff respectfully prays this Court GRANT his MOTIONS for Relief
     pursuant to Fed.R.Cv.P. 60(b)(1), 60(b)(2), 60(b)(6) and 60(d)(1); and for the Issuance of
13
     Subpoenas for a Hearing, in camera, of witnesses for the newly discovered facts and evidence to
14
     be presented.
15
                                                           Respectfully submitted,
16

17
                                                           s/ Gilbert T. Tso
                                                           Gilbert T. Tso
18
                                                           3700 Quebec Street, #100-228
                                                           Denver, CO 80207
19
                                                           Telephone: 312-339-1968
                                                           Email: gilbert.tso@gmail.com
20
                                                           Pro Se Plaintiff, Party of Record
21

22

23

24                                               Page 6 of 6
Case 1:19-cv-00293-PAB-STV Document 118 Filed 04/13/21 USDC Colorado Page 7 of 7




                                 CERTIFICATE OF SERVICE

     This is to certify that I have duly served the within Plaintiff’s Reply To Defendants’ Response
  to Motion for Relief from Judgment, ECF #114 and ECF #99 And Plaintiff’s Motion for IN-
  CAMERA Review of New Facts, ECF #102, #103 and #113. upon all parties herein by depositing
  copies of same via CM/ECF, this 13th day of April 2021, addressed as follows:

  By CM/ECF:
  Allison R. Ailer, Ass’t. Att’y General              Richard M. Murray, Esq.
  State of Colorado                                   Polsinelli P.C. - Denver
  Ralph L. Carr Colorado Judicial Center              1401 Lawrence Street, Ste. 2300
  1300 Broadway, 10th Floor                           Denver, CO 80202
  Denver, CO 80203                                    E-Mail: rmurray@polsinelli.com
  E-Mail: allison.ailer@coag.gov                                rwarren@polsinelli.com
  *Counsel of Record                                  *Counsel of Record

  Robert A. Wolf, Esq.                                Eric M. Ziporin
  Sherri L. Catalano                                  Jonathan N. Eddy
  City and County of Denver                           Senter Goldfarb & Rice, LLC
  1200 Federal Blvd., 4th Floor                       3900 East Mexico Avenue
  Denver, CO 80204                                    Suite 700
  E-Mail: robert.wolf@denvergov.org                   Denver, CO 80210
  *Counsels of Record                                 E-Mail: eziporin@sgrllc.com
                                                               jeddy@sgrllc.com
  Tory D. Riter, Esq.                                 *Counsels of Record
  Kelly L. Kafer, Esq.
  Baldwin Morgan & Rider, P.C.                        Kevin S. Taylor, Esq.
  1512 Larimer Street, Ste. 450                       Taylor Anderson LLP
  Denver, CO 80202                                    1670 Broadway, Suite 900
  E-Mail: triter@morganrider.com                      Denver, CO 80202
           kkafer@morganrider.com                     E-Mail: ktaylor@talawfirm.com
  *Counsels of Record                                 *Counsel of Record



                                                      s/ Gilbert T. Tso____________
                                                      Gilbert T. Tso
                                                      3700 Quebec Street, #100-228
                                                      Denver, CO 80207
                                                      Telephone: 312-339-1968
                                                      Email: gilbert.tso@gmail.com
                                                      Pro Se Plaintiff, Party of Record
